Table of Contents [k0905088kface.htm#toc]

Exhibit 10.1

UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

                                                                       
                                                     



In the Matter of      )     Order No.:                 
WE-08-013                                   



DOWNEY FINANCIAL CORP.,      )     Effective Date:                  September 5,
2008                                   

Newport Beach, California,



OTS Docket No. H-2408      )

                                                                       
                                                           )

ORDER TO CEASE AND DESIST

                 WHEREAS, Downey Financial Corp., Newport Beach, California, OTS
Docket

No. H-2408 (Holding Company), by and through its Board of Directors (Board) has
executed a Stipulation and Consent to Issuance of Order to Cease and Desist
(Stipulation); and

                 WHEREAS, the Holding Company, by executing the Stipulation, has
consented and agreed to the issuance of this Order to Cease and Desist (Order)
by the Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and

                 WHEREAS, pursuant to delegated authority, the OTS Regional
Director for the West Region (Regional Director), is authorized to issue Orders
to Cease and Desist where a savings association holding company has consented to
the issuance of an order.

NOW, THEREFORE, IT IS ORDERED that:

Dividends

1.           Effective immediately, the Holding Company shall neither accept nor
request that Downey Savings and Loan Association, F.A., Newport Beach,
California (OTS Docket No. 06189), a wholly owned savings association subsidiary
(Association), make or pay any dividends or other capital distributions, as that
term is defined in 12 C.F.R. § 563.134, or commit to make or pay dividends or
any other capital distributions, without receiving the prior written approval of
the Regional Director. The Holding Company’s written request for such approval
shall be submitted to the Regional Director at least forty-five (45) days prior
to the anticipated date of the proposed dividend payment or distribution of
capital.

Management Changes

2.           Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers set forth in 12 C.F.R. Part 563, Subpart H, 12 C.F.R. §§ 563.550
through 563.590.

Employment Contracts and Compensation Arrangements

3.           Effective immediately, the Holding Company shall not enter into,
renew, extend, or revise any contractual arrangement relating to compensation or
benefits for any Senior Executive Officer or director of the Holding Company,
unless it first provides the OTS with not less than thirty (30) days prior
written notice of the proposed transaction. The notice to the OTS shall include
a copy of the proposed employment contract or compensation arrangement, or a
detailed, written description of the compensation arrangement to be offered to
such officer or director, including all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to the OTS
fully complies with the requirements of 12 C.F.R. Part 359, 12 C.F.R. §§ 563.39
and 563.161(b), and 12 C.F.R. Part 570 - Appendix A.

Severance and Indemnification Payments

4.           Effective immediately, the Holding Company shall not make any
golden parachute payment or prohibited indemnification payment unless, with
respect to each such payment, the Holding Company has complied with the
requirements of 12 C.F.R. Part 359 and, as to indemnification payments, 12
C.F.R. § 545.121.

Debt Limitations

5.           Effective immediately, the Holding Company shall not incur, issue,
renew or rollover any debt, increase any current lines of credit, or guarantee
the debt of any entity, without at least thirty (30) days prior written notice
to and receipt of written non-objection from the OTS. In the event no written
objection is raised by the Regional Director during the thirty (30) day notice
period, the Holding Company may proceed with the transaction.

Association Order to Cease and Desist

6.           The Board shall ensure that the Association complies with all of
the terms of its Order to Cease and Desist entered into with the OTS, dated
September 5, 2008.

Effective Date, Incorporation of Stipulation

7.           This Order is effective on the Effective Date as shown on the first
page. The Stipulation is made a part hereof and is incorporated herein by this
reference.

Duration

8.           This Order shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.

Time Calculations

9.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date of this Order and shall be based on
calendar days, unless otherwise noted.

10.           The Regional Director may extend any of the deadlines set forth in
the provisions of this Order upon written request by the Holding Company that
includes reasons in support of any such extension. Any OTS extension shall be
made in writing.

Submissions and Notices

11.           All submissions, including progress reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.

12.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first class U.S mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

                                         Darrel Dochow, Regional Director

                                         West Region

                                         Office of Thrift Supervision

                                         2001 Junipero Serra Blvd.

                                         Daly City, CA 94014-3897

                                         Timothy J. Lane, Assistant Director

                                         West Region

                                         Office of Thrift Supervision

                                         1551 N. Tustin Ave., Suite 1050

                                         Santa Ana, CA 92705

No Violations Authorized

13.           Nothing in this Order or the Stipulation shall be construed as
allowing the Holding Company, its Board, officers or employees to violate any
law, rule, regulation

             IT IS SO ORDERED.

 

OFFICE OF THRIFT SUPERVISION

 

By:           /s/ DARREL W. DOCHOW            
DARREL W. DOCHOW
Regional Director, West Region

 

Date: See Effective Date on page 1